Citation Nr: 1454188	
Decision Date: 12/09/14    Archive Date: 12/16/14

DOCKET NO.  09-50 657	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1. Entitlement to service connection for a bilateral knee disorder.

2. Entitlement to service connection for Hepatitis B.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Brandon A. Williams, Associate Counsel


INTRODUCTION

The Veteran had active military service from October 1966 to October 1968.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota. In September 2011, the Board remanded the claims for medical examinations and further development. A review of the record shows that the RO has complied with all remand instructions. 

The Veteran testified before the undersigned Veterans Law Judge in Washington, D.C., via video conference in November 2010. A transcript of that hearing is associated with the claims folder and has been reviewed.


FINDINGS OF FACT

1. The competent credible evidence of record is against a finding that the Veteran's current bilateral degenerative arthritis of the knees is causally related to, or aggravated by, active service.

2. The earliest evidence of Hepatitis B is June 1996, almost 28 years after separation from service.

3. The competent credible evidence of record is against a finding that the Veteran's Hepatitis B is causally related to, or aggravated by, active service.



CONCLUSIONS OF LAW

1. The criteria for service connection for a bilateral knee disorder have not been met. 38 U.S.C.A. §§ 1101, 1110, 1154, (West 2002); 38 C.F.R. § 3.303, 3.304, 3.307, 3.309 (2014).

2. The criteria for service connection for Hepatitis B have not been met. 38 U.S.C.A. §§ 1101, 1110, 1154, (West 2002); 38 C.F.R. § 3.303, 3.304, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has duties to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a). See also Pelegrini v. Principi, 18 Vet. App. 112   (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006). Notice was provided to the Veteran in April 2009.

VA has a duty to assist the Veteran in the development of the claims. The claims file includes service treatment records (STRs), VA medical records, private medical records, and the statements of the Veteran in support of his claims. The Board has considered the statements and perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claims for which VA has a duty to obtain.

A VA examination was obtained in October 2011. When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). The Board finds that the Veteran has been afforded an adequate VA examination/opinion. The report includes clinical examinations, and the Veteran's reported symptoms. The report provides findings, and adequate rationales, relevant to the criteria for service connection.

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to the claim. Essentially, all available evidence that could substantiate the claims has been obtained.

Legal Criteria

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) A current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability. See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed.Cir.2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet.App. 498   (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table). 

For some "chronic diseases," presumptive service connection is available. 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309. With "chronic disease" shown as such in service (or within the presumptive period under § 3.307), so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes. 38 C.F.R. § 3.303(b). For the showing of a 'chronic disease' in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time. 38 C.F.R. § 3.303(b). If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim. Id. If not manifest during service, where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and the 'chronic disease' became manifest to a degree of 10 percent within 1 year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service. 38 C.F.R. § 3.307.The term "chronic disease," whether as shown during service or manifest to a compensable degree within a presumptive window following service, applies only to those disabilities listed in 38 C.F.R. § 3.309(a). Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). Organic diseases of the nervous system are included in 38 C.F.R. § 3.309(a). 

In each case where service connection for any disability is being sought, due consideration shall be given to the places, types, and circumstances of such Veteran's service as shown by such Veteran's service record, the official history of each organization in which such Veteran served, such Veteran's medical records, and all pertinent medical and lay evidence. 38 U.S.C.A. § 1154(a).

Analysis

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

Bilateral Knee Disorder

The Veteran avers that he has a bilateral knee condition due to an accident prior to his military service. The Veteran asserts that his condition was aggravated during his active military service. An essential element of a claim for service connection is evidence of a current disability. An October 2011 VA medical examination reflects bilateral diagnosis of degenerative arthritis-mild of the knees. Thus, the first element has been met.

A second element of a claim for service connection is medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease. The Veteran has alleged that his pre-service bilateral knee condition was aggravated by his military service. The Veteran has stated that while in service he was required to fill sandbags and repair vehicles, forcing him to squat often. The Board finds that squatting while repairing military vehicles and filling sandbags in service are consistent with the circumstances of the Veteran's service. 38 U.S.C.A. § 1154(a) (West 2002). 

However, the Veteran's STRs after entrance are negative for any complaints of, or treatment for a bilateral knee condition. Additionally, the Veteran's May 1966 report medical history for entrance purposes reflects that he had injured both knees while riding a bicycle seven years prior to his acceptance in service and experienced swollen/painful joints. Further, the examiner noted in the summary of defects and diagnoses portion of the entrance examination that the Veteran suffered occasional stiffness and subjective sensations of crepitus. 

Generally, a veteran will be considered to have been in sound condition when examined, accepted and enrolled for service, except where clear and unmistakable evidence demonstrates that the injury or disease existed prior and was not aggravated by service. 38 C.F.R. § 3.304(b) (2014).

Based on the above medical evidence and the Veteran's own statements, the Board finds that the Veteran had a bilateral knee disorder prior to his active service. As such, the presumption of soundness on induction does not attach, and service connection may be considered only on the basis of aggravation to his bilateral knee disorder in service. 38 C.F.R. § 3.304 (2014).  

The Board notes that a pre-existing injury or disease will be considered to have been aggravated by active military service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease. Aggravation may not be conceded, however, where the disability underwent no increase in severity during service. 38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306 (2014). If a presumption of aggravation under section 1153 arises, due to an increase in a disability in service, the burden shifts to the government to show a lack of aggravation by establishing "that the increase in disability is due to the natural progress of the disease." 38 U.S.C. § 1153; see also 38 C.F.R. § 3.306; Wagner v. Principi, 370 F. 3d 1089, 1096 (Fed. Cir. 2004).

The Veteran has stated that his military service aggravated his pre-exisiting bilateral knee condition. However, the Veteran's STRs are void of any complaint or treatment for his knee condition post-induction. Importantly, the Veteran's October 1968 separation examination revealed that the Veteran's lower extremities were normal. The separation's examiner noted in the summary and elaboration of all pertinent data portion of the separation examination, that the Veteran had knee pain and numbness during exercise prior to induction. The examiner further noted that at the time of the separation examination, the Veteran's knee condition was asymptomatic. 

In a November 1968 VA orthopedic examination, the examiner noted that the Veteran's knees were normal. In addition the examination reflected no swelling, no effusion, no limitation of motion, no abnormal mobility, no instability, and no crepitus. Lastly, the examiner found no orthopedic disease at that time. 

Thus, the record does not reflect that the Veteran's bilateral knee disorder underwent an increase in severity during service. Instead the medical records indicate that upon separation, and shortly after, the Veteran had normal knees. In sum, the Veteran had a preexisting bilateral knee disorder on entrance, and normal bilateral knees on separation. As there was no increase in disability in service, service-connection is not warranted.

A third element for service connection is competent credible evidence of a nexus between the current disability and the in-service disease or injury, or, in some cases, continuity of symptoms. The Board finds, based on the reasons below that the competent, credible evidence of record is against such a finding. Thus, the third requirement has not been met.

The Veteran was afforded a VA examination in October 2011. The examiner opined that the veteran's current bilateral degenerative arthritis-mild of the knees, is less likely than not caused or aggravated by the Veteran's military service. The examiner explained given the Veteran's medical x-ray history of normal knees up to 2011, the evidence does not indicate that the Veteran's pre-existing condition was worsened due to service. Additionally, the examiner noted a November 2010 private medical record from the Veteran's treating physician which indicated that the Veteran's bilateral knee x-ray was normal with no symptoms of a bilateral knee condition at the time. This medical determination coupled with the normal knees in the Veteran's separation examination is more probative than the Veteran's assertion in regards to whether a causal nexus exists.

Additionally, the earliest post-service evidence of a bilateral knee condition is in 2000, almost 32 years after separation. (See November 2010 private medical record). While three decades of absent bilateral knee complaints may not be definitive evidence that a nexus does not exist, the lapse of time between service separation and the earliest documentation of current disability is a factor for consideration in deciding a service connection claim. See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000). Between the years of 1969 to 2000, the record does not reflect any complaints of a bilateral knee condition. Based on the above, the evidence does not reflect that the Veteran had a bilateral knee disability that manifested to 10 percent within one year of service; thus, service connection under 38 C.F.R. § 3.309 is not warranted.

The Board also finds that the Veteran's statement that his bilateral knee condition has continued since service of little probative value. As noted above, the Veteran had a pre-existing bilateral knee condition prior to entrance; he had normal knees upon separation, and shortly after. The record does not reflect bilateral knee treatment post-service prior to 2000. The Board finds that the medical records contemporaneous to service are more probative than the Veteran statements made decades later for compensation purposes.

The Board acknowledges that the absence of any corroborating medical evidence supporting assertions, in and of itself, does not render lay statements incredible, such absence is for consideration in determining credibility. See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (noting that the absence of contemporaneous medical documentation may go to the credibility and weight of appellant's lay testimony, but the lack of such evidence does not, in and of itself, render the lay testimony incredible). See also Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) (noting that lay evidence can be competent to establish a diagnosis when . . . a layperson is competent to identify the medical condition.) However; in the present case, not only is there an absence of in service clinical records showing a complaints of a bilateral knee condition, but to the contrary, the record shows normal knees upon separation.

The only clinical etiology opinion with regard to the Veteran's bilateral knee disability is against a finding that the Veteran's bilateral knee disorder is causally related to, or was aggravated by, active service. The Veteran has not been shown to have the experience, training, or education necessary to make an etiology opinion to the claimed disability. Although lay persons are competent to provide opinions on some medical issues, the Board finds that a lay person is not competent to provide a probative opinion as to the specific issue in this case in light of the education and training necessary to make a finding with regard to the complexities of the knees for VA purposes. The Board finds that such etiology findings fall outside the realm of common knowledge of a lay person.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011); See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).

The Board has considered the doctrine of giving the benefit of the doubt to the appellant, under 38 U.S.C.A. § 5107 (West 2002), and 38 C.F.R. § 3.102 (2014), but does not find that the evidence is of such approximate balance as to warrant its application. Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


Hepatitis B

The Veteran avers that he has Hepatitis and it was contracted while in active military service. An essential element of a claim for service connection is evidence of a current disability. A  February 1996 private medical record reflects that the Veteran's blood was positive for Hepatitis B core antibodies. The private record further explained that positive Hepatitis B core antibodies mean that the Veteran was exposed or infected to the virus prior to the blood test. Based on the private medical records of positive Hepatitis B core antibodies, the Board finds that the first element has been met.

A second element of a claim for service connection is medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease. The Board finds, based on the reasons below that the competent, credible evidence of record is against such a finding. Thus, an essential requirement has not been met.

The Veteran avers that his Hepatitis B was contracted while in service. The Veteran has further stated that his only exposures to Hepatitis B are in-service vaccinations and a tattoo. However, the STRs are negative for any complaint, treatment for, or diagnosis of Hepatitis B. Furthermore, the earliest clinical evidence of Hepatitis B is in June 1996, almost 28 years after separation. (See June 1996 private medical record). 

 In an October 2011 VA medical examination, the examiner opined that after a review of the Veteran's claims file, to include private medical records, that the Veteran's Hepatitis B is less likely than not to have incurred in or was caused by his military service. The examiner explained that the Veteran donated blood to Red Cross for many years after military service without Red Cross refusing his blood. The examiner noted it was not until 1996, 28 years after military service, was the Veteran prohibited from donating blood due to positive blood test results of Hepatitis B core antibodies. The examiner explained that assuming that Red Cross tested blood being donated during the time period the Veteran donated, the medical evidence is against the Veteran having contracted Hepatitis B in service. 

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). Here the evidence does not establish that the Veteran's Hepatitis B was incurred in service. Rather the objective credible evidence is against such finding. As mentioned above, the Veteran's STRs does not reflect a diagnosis of Hepatitis B. More so, the Veteran has stated he routinely donated blood post-service until he received a letter, 28 years after separation,  informing him of his possible exposure or infection of Hepatitis B. (See November 2010 Red Cross letter). Based on the above the Board finds, that the competent, credible evidence of record is against a finding that the disease incurred in service. Thus, service connection for Hepatitis B is not warranted.

The only clinical etiology opinion with regard to the Veteran's Hepatitis B is   against a finding that Veteran's Hepatitis B incurred or is due to active service. (See October 2011 VA medical examination report). The Veteran has not been shown to have the experience, training, or education necessary to make an etiology opinion to the claimed disability. Although lay persons are competent to provide opinions on some medical issues, the Board finds that a lay person is not competent to provide a probative opinion as to the specific issue in this case in light of the education and training necessary to make a finding with regard to the complexities of Hepatitis B for VA purposes. The Board finds that such etiology findings fall outside the realm of common knowledge of a lay person.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011); See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007). The Board finds that the opinion of the physician associated with the claims file are more probative than that of the Veteran, as the examiner has more medical education pertaining to this specific disability.  


The Board has considered the doctrine of giving the benefit of the doubt to the appellant, under 38 U.S.C.A. § 5107 (West 2002), and 38 C.F.R. § 3.102 (2014), but does not find that the evidence is of such approximate balance as to warrant its application. Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).



ORDER

Entitlement to service connection for a bilateral knee disorder is denied.

Entitlement to service connection for Hepatitis B is denied.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


